                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF TENNESSEE
                                       NASHVILLE DIVISION

    DEXTER DEWAYNE ALCORN,                                   )
                                                             )
           Petitioner,                                       )
                                                             )    No. 3:20-cv-00468
    v.                                                       )
                                                             )    Judge Trauger
    WARDEN KEVIN MYERS,                                      )
                                                             )
           Respondent.                                       )

                               ORDER AND MEMORANDUM OPINION

          Pending before the court is Dexter Dewayne Alcorn’s pro se petition under 28 U.S.C.

§ 2254 for a writ of habeas corpus. (Doc. No. 1). Petitioner is an inmate of the Turney Center

Industrial Complex in Only, Tennessee.

I.        Background1

          The petitioner was indicted on September 7, 2011, by a Montgomery County Circuit Court

grand jury for especially aggravated kidnapping and aggravated robbery. See State v. Alcorn, No.

M2016-01678-CCA-R3-CD, 2017 WL 4457596, at *1 (Tenn. Crim. App. Oct. 5, 2017). On

September 17, 2012, the petitioner entered an open guilty plea to two counts, with the sentences

to be served concurrently and the total sentence to be “capped at 20 [years].” Id. On March 1,

2013, the trial court entered judgments reflecting that the petitioner was sentenced as a Range 1,

standard offender to concurrent sentences of sixteen years at one hundred percent for the especially

aggravated kidnapping conviction and ten years at eighty-five percent for the aggravated robbery



1
  The petitioner did not complete the portion of his form Section 2254 petition detailing his previous filings related to
his state court convictions for especially aggravated kidnapping and aggravated robbery. The court takes judicial
notice of the petitioner’s previous filings as discovered by the court’s own research. See Buck v. Thomas M. Cooley
Law Sch., 597 F.3d 812, 816 (6th Cir. 2010) (stating that “a court may take judicial notice of other court proceedings”)
(citing Winget v. JP Morgan Chase Bank, N.A., 537 F.3d 565, 576 (6th Cir. 2008)).

                                                           1

         Case 3:20-cv-00468 Document 4 Filed 06/29/20 Page 1 of 4 PageID #: 25
conviction. See id. The petitioner subsequently filed an untimely appeal, and the Tennessee Court

of Criminal Appeals dismissed the appeal on that basis. State v. Alcorn, 2019 WL 5152501, at *1-

2 (Tenn. Crim. App. Oct. 15, 2019).

       In 2014, the petitioner filed a pro se motion for post-conviction relief in which he requested

resentencing as a mitigated offender. State v. Alcorn, No. M2018-01618-CCA-R3-CD, 2019 WL

5152501, at *1 (Tenn. Crim. App. Oct. 15, 2019). The post-conviction court denied his motion as

untimely. See id. Later in 2014, the petitioner filed a pro se post-conviction petition alleging

ineffective assistance of counsel. After post-conviction counsel was appointed, the petitioner

“apparently moved for dismissal” of the petition, which the post-conviction court granted. Id. In

2016, the petitioner filed a pro se motion to withdraw his guilty plea. Id. In the motion, he alleged

that he was unjustly sentenced as a Range I offender, rather than as a mitigated offender. Id. The

trial court denied the motion. Id.

       In December 2017, the petitioner filed a “Motion to Vacate, Correct Clerical Error, and/or

Otherwise Set Aside an Illegal Sentence” relying on Tennessee Rule of Criminal Procedure 36.1

Id. He argued that his constitutional rights to double jeopardy protection and due process were

violated by his dual convictions for aggravated kidnapping and aggravated robbery. Id. After

conducting a hearing, the trial court noted an error on the judgment form for the aggravated

kidnapping conviction. Id. The court entered an amended judgment as to that count. Id. The court

concluded, without elaboration, that the remaining issues were without merit. Id. The petitioner

appealed, and the Tennessee Court of Criminal Appeals affirmed. See id. at *2. The Tennessee

Supreme Court denied permission to appeal on January 15, 2020. Id. at *1.




                                                 2

     Case 3:20-cv-00468 Document 4 Filed 06/29/20 Page 2 of 4 PageID #: 26
        On May 19, 2020, the petitioner signed a petition under 28 U.S.C. § 2254 for a writ of

habeas corpus challenging his 2013 conviction and sentence. (Doc. No. 1 at 14). The petition was

postmarked June 1, 2020 (id. at 18) and received by the court on June 3, 2020. (Id. at 1).

II.     Preliminary Review of Section 2254 Cases

        Under Rule 4, Rules – Section 2254 Cases, the court is required to examine Section 2254

petitions to ascertain as a preliminary matter whether “it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.” If, on the face of

the petition, it appears that the petitioner is not entitled to habeas corpus relief, then the “the judge

must dismiss the petition . . . .” Id.

        The the law is well established that a petition for federal habeas corpus relief will not be

considered unless the petitioner has first exhausted all available state court remedies for each claim

presented in his petition. Irick v. Bell, 565 F.3d 315, 323 (6th Cir. 2009). This exhaustion

requirement springs from consideration of comity between the states and the federal government

and is designed to give the state an initial opportunity to pass on and correct alleged violations of

its prisoners’ federal rights. Wilwording v. Swenson, 404 U.S. 249, 250 (1971). Exhaustion means

that, as a condition precedent to seeking federal relief, a petitioner’s claims must have been fairly

presented to the state courts. Rose v. Lundy, 455 U.S. 509, 522 (1982). Once the federal claims

have been raised in the state’s highest court, the exhaustion requirement is satisfied, even if that

court refuses to consider them. Manning v. Alexander, 912 F.2d 878, 883 (6th Cir. 1990).

        In his instant petition, the petitioner brings the following claims: (1) “The State

Government and County-Courthouse, staff, court, and administration head had (NO) valid or

lawful ‘subject matter jurisdiction’ of the ‘felony’ offenses charged; (2) “No valid or lawful ‘felony

indictment(s) and return . . . sign[ed] by an Executive Officer of the Court”; (3) Insufficient service



                                                    3

      Case 3:20-cv-00468 Document 4 Filed 06/29/20 Page 3 of 4 PageID #: 27
or process and “[n]o valid or lawful ‘complaint’ filed”; (4) “Conviction upon ‘felony cases’

obtained by an unlicensed attorney who was also impersonating a ‘Federal Prosecutor and

Executive Officer of the Court’”; (5) United States Constitution; (6) Tennessee Constitution; (7)

“Constitutional challenge to Federal Statute”; and (8) “Constitutional challenge to State Statute.”

(Doc. No. 1 at 5-16). After conducting the court’s preliminary review under Rule 4, Rules – Section

2254 Cases, it does not appear that the petitioner has fully and fairly presented his claims to the

Tennessee courts prior to filing this action. Where a habeas corpus petitioner fails to exhaust all

state court remedies for each claim in his petition, a district court is obliged to dismiss the petition.

Rose, 455 U.S. at 522. Acknowledging that the prisoner is proceeding pro se, the court will grant

the petitioner thirty (30) days to show cause why his petition should not be dismissed for failure

to exhaust his state court remedies.

III.    Conclusion

        After conducting a preliminary review of the petitioner’s Section 2254 petition under Rule

4, Rules – Section 2254 Cases, it appears that the petition should be dismissed for failure to exhaust

state court remedies. The petitioner is ORDERED TO SHOW CAUSE why his petition should

not be dismissed for that reason within 30 days of receipt of this Order and Memorandum Opinion.

        It is so ORDERED.



                                                ____________________________________
                                                Aleta A. Trauger
                                                United States District Judge




                                                   4

       Case 3:20-cv-00468 Document 4 Filed 06/29/20 Page 4 of 4 PageID #: 28
